INMATE ‘20/4/14 AQHRQH0A37 tt (QABEIQ7-MW-EMT Document 113 Filed 04/20/20 Page 1 of 13

‘20/4/14 Woy, Res
NCORRE 8 Ve

AP, m “Strung
IN THE UNITED STATES DISTRICT COURT = &: oe)
NORTHERN DISTRICT OF FLORIDA FOR Ma
TALLAHASSEE DIVISION Ne

THOMAS R. HAYES,
Plaintiff,

v. CASE NO: 4:19-CV-00097-MW/MAF

JULIE L. JONES, et. al.,
Defendant(s).
/

PLAINTIFF’S RESPONSE TO DEFENDANT JONES’
MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT
Plaintiff Thomas R. Hayes, pursuant to (N.D. Local Rule 7.1(e)) and this
Court’s Order entered on March 17, 2020 (DOC. 110) hereby moves this
Honorable Court for the entry of an Order denying Defendant Jones’ Motion To
Dismiss Plaintiff's Amended Complaint and in support thereof would state the

following:

PROCEDURAL HISTORY AND STATEMENT OF FACTS

1). On February 13, 2020 Plaintiff filed a Motion to Amend his complaint. (ECF
No. 101). Plaintiff also simultaneously filed his Amended Complaint, (ECF No.
102). On February 20, 2020 this Honorable Court granted Plaintiff's Motion To
Amend. (ECF 103). This Court also ordered Defendant Jones to file an answer or
other response to the Amended Complaint, no later than March 13, 2020. (ECF No.
103).

2). Defendant Jones has missed construed the format Plaintiff used to identify in
what capacity each defendant is being sued. The (1) represents in their official

capacity for defendants Corizon & Centurion, which is what paragraph #53 and

 

INMATE '20/4/14 A61D011013714 105549
Haag oo A114 ARES TE-Cy06097-MW-EMT Document 113 Filed 04/20/20 Page 2 of 13

#56 reflect. The (2) represents in her individual capacity for defendant Jones as

shown in paragraph #54 and #55.

MEMORANDUM OF LAW
Defendant’s Jones states in it’s opening paragraph “hereby moves this
Honorable Court to dismiss Plaintiff's Amended Complaint with prejudice as it
fails to state a cause of action against Defendant Jones as she is entitled to Eleventh
Amendment immunity.” ... (ECF 109, page #1). This is a central theme of

defendant Jones’ defense to Plaintiff's claims.

Plaintiff acknowledges that “if’ defendant Jones was being sued in her
official capacity for monetary relief, she would be entitled to claim Eleventh
Amendment immunity. However, (Eleventh Amendment immunity) is not
applicable in the present claim against defendant Jones, as she is only being sued in

her individual capacity.

A review of Plaintiff's Amended Complaint reveals in what capacity each
Defendant is being pursued.
1). As previously stated above, page #2 of Plaintiff's Amended Complaint, (1)

Defendant’s Name: Julie L. Jones—Individual Capacity.

2). The other two defendants (Corizon & Centurion) on this same page clearly

reflect they are being pursued / sued in their Official Capacity / Individual.

3). In Plaintiffs Statement of Claims, starting with paragraphs #53 for Corizon (1),

which indicates that Corizon is being sued in their Official Capacity / Individual

Capacity. The same in paragraph #56 for Defendant Centurion (1) indicating in
2

INMATE ‘20/4/14 A61D011013714 105549
INMATE ‘20/4/14 AMD QHOAS7 ot RRETO97-MW-EMT Document 113 Filed 04/20/20 Page 3 of 13

'20/ 4/14

their Official Capacity / Individual Capacity.

4), Paragraphs #54 & 55 reflect the capacity in which Defendant Jones (2) is being

perused (in her individual capacity) as shown on page #22.

Nowhere in Plaintiff's Amended Complaint is it typed or shown, that
Defendant Jones is being sued in her (Official Capacity). Just because she is the
top person of the FDC does not exempt her from liability if she acted outside of her
discretionary function and violates known federal law, that in turn violated
Plaintiff's Constitutional rights. Defendant Jones is being sued in her individual

capacity only.

PROPERLY STATED CLAIM FOR RELIEF

In order to state a claim, Plaintiff must show that conduct under color of
state law, complained of in the civil suit, violated Plaintiff's rights, privileges, or
immunities under the Constitution or laws of the United States. Whitehorn v.
Harrelson, 758 F. 2d. 1416, 1419 1" Cir. 1985); Rhiner v. Jones, 2016 U.S. Dist.
LEXIS 128031.

Due to the inexperience, pro se complaints are held to “less stringent
standards then formal pleading drafted by lawyers and can only be dismissed for
failure to state a claim if it appears beyond doubt that the Plaintiff can prove no set
of facts in support of his claim which would entitle him to relief.” Estelle v.
Gamble, 429 U.S. 97, 106 S. Ct. 285, 50 L. Ed. 2d 251 (1976). “The denial of a
Motion to Dismiss is proper if the Plaintiff's complaint, taking the facts alleged
therein as true, makes out a claim that is plausible on its face.” Paez v. Mulvey, 915
F. 3d 1276, 1292 (11" Cir. 2019); Gaines v. Jones, 2019 U.S. Dist. LEXIS 52761.

INMATE '20/4/14 A61D011013714 105549
INMATE '20/4/14 ARDQHOUST Yt QRAtOO7-MW-EMT Document 113 Filed 04/20/20 Page 4 of 13

20/4/14

Defendant Jones asserts that Plaintiff fails to state a claim that (a) would
adequately put her on Notice and (b) entitle Plaintiff to the requested relief sought.
Under Federal Rules of Civil Procedure 8(2)(2), a complaint must contain “a short
and plain statement of the claim showing that the pleader is entitled to relief” to
give Defendant fair notice of both the claim and the supporting grounds. Bell Atl.
Corp v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007),
Ashcroft v. Ighal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).

Plaintiff’s “Statement of Claims” on page (6a) of the Amended Complaint,
paragraph #54 adequately puts defendant Jones’ on “NOTICE” that she violated
Plaintiff's 8 and 14" Amendment Rights to be free of cruel and unusual
punishment by being deliberate indifferent to Plaintiff's serious medical needs.
Defendant Jones adopted and / or embraced a “custom & practice” of no funding
for treatment of (CHCV) Plaintiff and others. The (2) immediately following Jones
name indicates “in her individual capacity,” as shown on page (6b).

Plaintiff will further demonstrate a casual connection between, the acts of a
supervising official (Defendant Jones) and the alleged constitutional deprivation
(deliberate indifference to a serious medical need) that can render an official liable
on a Section 1983 Claim. See Douglas v. Yates, 535 F. 3d 1316, 1322 (11 Cir.
2008). |

A Plaintiff may establish a casual connection by showing that:
1). “A history of widespread abuse puts the responsible supervisor on Notice of the

need to correct the alleged deprivation and that he / she failed to do so.”

Defendant Jones was put on “Notice” of a systemic widespread medical
problem with (CHCV) in her first year of service (2015) continuously through and
4

INMATE '20/4/14 A61D011013714 105549
INMATE '20/4/14 A@DQHOA8 4 ot QP RI097-MW-EMT Document 113 Filed 04/20/20 Page 5 of 13

20/4/14

up to the resolution of the Hoffer, Supra preliminary injunctive hearing in
December of 2017. One source of Notice was from her senior subordinate,
Director of Health Services Administration, Thomas Reimers; who from one
important submitted document a legislative budget proposal to obtain funding to
purchase the desperately needed (DAA’s) to treat (CHC V) inmates who were
dying because of failure to treat. These particular dying inmates was another
independent source, through the morality reports reflecting cause of death, report
from 2015 through December of 2017. These Red Flags of “Notice” coupled with
the problem statement within the budget proposals submitted by defendant’s senior
subordinate as reflective of statement #32 of Plaintiff's Statement of Facts in
support.

Director Reimers had submitted a second legislative budget proposal the
following year (2016), as mentioned in #37 of Statement of Facts. This second
proposal point out that by their (FDC) count, “that 500 inmates are at highest risk
and in need of the new medication, with fibrosis still a criterion for treatment
eligibility.” This Court determined that only ten (10) inmates were ever treated
with (DAA’s), which had been on the market since 2014, prior to December of
2017.

Plaintiff further alleges in paragraph #55, that Defendant Jones violated
Plaintiffs 8" and 14" Amendment Rights, by failing to adequately supervise FDC
employees and agents of Centurion to ensure adequate medical evaluations and
medical treatment of Plaintiff's (CHCV) and others. Plaintiff also incorporated his
statement of facts, #26 through #40 that he feels would demonstrate the support to
his two part claim enough to clear that bar at this early stage of the proceedings

and meet the dictates of Twombly Supra and Ashcroft.

On page #5, Defendant Jones claims there exist no causal connection
5

INMATE '20/4/14 A61D011013714 105549
INMATE 20/4/14 AGIRQHO4S/ 4 RRE{D97-MW-EMT Document 113 Filed 04/20/20 Page 6 of 13

‘20/4/14

between Jones, sued in her individual capacity and any Constitutional violation.
Plaintiff asserts there is numerous causal connections between Defendant Jones’

action or inactions and the alleged federal constitution deprivations.

Defendant Jones has forgotten or ignores an inescapable fact, that this very
Court has already found her to have been “deliberately indifferent” to the serious
medical needs of a large class of (CHCV) inmates in the FDC; by violating each
class members 8" Amendment Right, of which Plaintiff was and is a member. See
Hoffer v. Jones, 290 F. Supp. 3d 1292 (N.D. Fla. 2017). Plaintiff would move this
Honorable Court to take “judicial notice” of the facts resolved and incorporate
those findings to the instant Amended Complaint. Although Defendant Jones was
sued in her official capacity for injunctive relief in Hoffer Supra, the necessary
components needed to find her deliberately indifferent to the serious medical needs
of the class are no different than her now being sued in her individual capacity, nor
was she absolved of future liability for violating known federal rights and

established case law.

2). “The supervisor’s improper “ custom & policy “ led to deliberate indifference

to constitutional rights;”

Paragraph #35 at the Statement of Facts had shown a recent ruling by a
District Court, that had an effect on the Florida Health Care Administration to
acknowledge and change their policy on treatment with (DAA’s). In June of 2016,
Defendant Jones had revised the FDC (HSB) 15.03.09 Supplement #3 to reflect
that (DAA’s) was the standard for treating (CHCV) inmates. By doing so,
Defendant Jones not only acknowledged the necessity of these (DAA’s) for
treating FDC inmates, but also acknowledges all of the ramifications of what they

6

INMATE ‘20/4/14 A61D011013714 105549
INMATE '20/4/14 A@DQ0A3 4 QPRGO97-MW-EMT Document 113 Filed 04/20/20 Page 7 of 13

'20/4/14

were treating and the effects if not treated by these DAA’s.

Because of Defendant Jones’ “Custom & Practice” of budget cost savings
for FDC and the State, Defendant Jones chose to go outside of her discretionary
function and decided not to allow the Florida Legislature to even consider these
important budget proposals with grave consequences involved, not once, but two
consecutive years (2015 & 2016). The Statement of Facts outlines these notices in
#36, #38, #39 and #40.

3). “Facts support an inference that the supervisor directed the subordinates to act
unlawfully or knew that the subordinates would act unlawfully and failed to stop

them.

Defendant Jones does not have to have individual knowledge of Plaintiff's
personal medical circumstances to be found deliberately indifferent to a serious
medical needs of that individual plaintiff, if the necessary causal connection can be
established, if “when a history of widespread abuse puts the responsible supervisor
on notice of the need to correct the alleged deprivation, and they failed to do so.”
Gonzalez v. Reno, 325 F. 3d 1228, 1234 (11" Cr. 2003).

Alternatively, the causal connection may be established when a supervisor’s
“custom or policy... results in deliberate indifferent to constitutional rights” or
when facts support “‘an inference that the supervisor directed the subordinates to
act unlawfully or knew the subordinates would act unlawfully and failed to stop
them from doing so.” Gonzalez, 325 F. 3d at [1235]; Curry v. Inch, 2019 USS.
Dist. LEXIS 145632.

INMATE '20/4/14 A61D011013714 105549
INMATE "20/4/14 AGAQHOS7 Ht A2BG097-MW-EMT Document 113 Filed 04/20/20 Page 8 of 13

DEFENDANT IS NOT ENTITLED TO QUALIFIED IMMUNITY

The Eleventh Circuit, recently in Sebastian v. Ortiz, 2019 U.S. App. LEXIS
7477, 2019 WL 1187012, at #3 (1 1" Cir. March 14, 2019), addressed the denial of
a Motion to Dismiss asserting qualified immunity, and explained:

Qualified immunity shields government officials “from
liability for civil damages insofar as their conduct does
not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.”
Harlow y. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct.
2727, 73 L. Ed. 2d 396 (1982).

The doctrine therefore “protects from suit all but the plainly incompetent or
one who is knowingly violating the federal law.” Here, in the instant complaint
Plaintiff has demonstrated a custom & practice of permitting a constitutional
violation. See, Grech v. Clayton Cty., Ga., 335 F. 3d. 1326, 1330 (1 1" Cir. 2003).

Defendant Jones’ custom & practice of refusing funding for (DAA’s) in
treating Plaintiff and other (CHCV) inmates for approximately (3) three year
period. From 2015 up until the Court issued a preliminary injunction on December
of 2017, ordering treatment. The Court in Hoffer v. Jones, 290 F. Supp. 3d at
1300n.15 had stated if proven that (CHCV) treatment was denied for non-medical
reasons such as post, that would amount to a constitutional violation, (citing Harris

v. Thigpen, 941, F. 2d 1495, 1509 (11" Cir. 1991).

This constitutional violation of refusal to treat for non-medical reasons
resulted from the deliberate indifference to Plaintiff’s serious medical needs, in
violation of the 8 Amendment of the U.S. Constitution, that has been clearly

established law for over forty years. Estelle v. Gamble, 429 U.S. 97, 97 S. Ct. 285,

INMATE '20/4/14 A61D011013714 105549
INMATE "20/4/14 AGAGHOS7 Ot Q2BHD97-MW-EMT Document 113 Filed 04/20/20 Page 9 of 13

50 L. Ed. 251 (1976).

Plaintiff hopefully has adequately responded sufficiently to over come
Defendant Jones Motion To Dismiss at this early stage and met the dictates of
Twombly and Ashcroft. These claims against defendant Jones are not new to this
District Court. This defendant has clearly violated the constitutional rights and
establish federal law, not only against Plaintiff, but hundreds if not thousands of
inmates who had Hepatitis-C, and suffered the wanton infliction of pain and mental

anguish.

Plaintiff and without doubt hundreds of others in this widespread abuse are
suffering ongoing severe liver damage, despite successful Court ordered treatment.
Now Plaintiff is subjected to long-term follow-up care via ultrasounds, in order to

potentially detect liver cancer at it’s earliest stages.

Now an additional new threat arrives. Because of Plaintiffs severely
damaged liver, which probably is not even functioning at 50% capacity; Plaintiff's
immune system is now severely compromised and very vulnerable to this deadly

“Coronavirus” that is killing senior individuals with underlining health issues.

CONCLUSION
Defendant Jones has again attempted to have one of no doubt many suits
dismissed on the premise of some conjured procedural flaw of any claim against
her. Failure to state a claim, Eleventh Amendment Immunity and last but not least,
Qualified Immunity. Defendant Jones didn’t challenge Plaintiff's exhaustion of
Administrative Remedies issue. Which, in essence, acknowledges that Defendant
Jones had “Adequate Notice” of the claim against her. However, the replies to the
9

INMATE '20/4/14 A61D011013714 105549
INMATE "20/4/14 ABBSUINSIG4c7886897-MW-EMT Document 113 Filed 04/20/20 Page 10 of 13

grievance and appeal were completely different than her new defenses now.

Defendant Jones was not successful in attempting to get her Motion To
Dismiss in, Curry v. Inch, 2019 U.S. Dist. 145632, July 23, 2019, nor should she
prevail now. Plaintiff would respectfully move this Court to deny Defendant Jones’
“Motion To Dismiss” at this very early stage and set an initial scheduling order for
discovery.

CERTIFICATE OF WORD LIMITATION

In accordance with N.D. Fla. Loc. R. 7.1(F), the number of words in the

Memorandum, which excludes the case style, signature block, and certificates

(word limitation and service) is 2,429 words.

Respectfully submitted,

Thomas R. Hayes, Plaintiff
DC# 053503

Union Correctional Institution
P.O. Box 1000 — A1102
Raiford, Florida 32083

10

INMATE '20/4/14 A61D011013714 105549
INMATE "20/4/14 ACROAAG4c0856897-MW-EMT Document 113 Filed 04/20/20 Page 11 of 13

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that the original copy of Plaintiff's Response to
Defendant Jones’ “Motion To Dismiss” has been mailed by U.S. Postal Service, as
witnessed by the stamp and initials on the cover page by institutional personnel to
the Clerk of Court, at Office of the Clerk, 111 North Adams Street, Suite 322,
Tallahassee, Florida 32301-7717 on this st" day of April, 2020 and that a copy of

said motion was forwarded to the following:

Christopher C. Torres

Office of the Attorney General
PL-01, The Capitol

Tallahassee, Florida 32399-1050

Thomas R. Hayes, Plaintiff
DC# 053503

Union Correctional Institution
P.O. Box 1000 — A1102
Raiford, Florida 32083

1]

INMATE '20/4/14 A61D011013714 105549
 

 

 

Tone 93! ih OGORT aa EMT ‘Document 113 Fil
Union Corecch oval Festi hed ay a

fo. foe Jooo ~ MOR

Rat bed, Fi. 3208s

Mailed from a Siale
Correctional institution

 

 

    
 
 
 
           
   
Case 4:19-cv-00097-MW-EMT Document113 Filed 04/20/20 Page 13 of 13

4

RECIEVED
UNION CORRECTIONAL INSTITUTION

APR 15 2020

Ye

“FOR MAILING
